DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 17 November 2021, of a Request for Reconsideration after Non-Final Rejection.
Claims 20, 23, 25-28, 32-34, and 38-39 are pending ("Pending Claims").
Claims 20, 23, 25-28, 32-34, and 38-39 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
A terminal disclaimer may also be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 28 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,902,470 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 24 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/205,698 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Response to Amendment
Amendments to claims 20, 26, 28, 33, 34, and 39 have been entered and have been carefully considered. 

Claim Rejections - 35 USC § 101
Applicant argues that that amended independent claims 20, 28, and 34 include claimed steps that are not a “method of organizing human activity” and are in fact additional elements that illustrate integration into a practical application. For example, at least the steps “the server maintaining relationships with the plurality of affiliate networks,” “the requested affiliate URL enabling analytics or conversion tracking,” “redirecting the request for the affiliate URL,” and “upon locating the matching affiliate URL in the database, causing the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request, the matching affiliate URL enabling analytics or conversion tracking” are not methods of organizing human activity. They are therefore additional elements. These additional elements must be considered for “integration... into a practical application.” Applicant respectfully submits that these are in fact limitations that are clearly integrated into the practical application. 

Applicant’s independent claims 20, 28, and 34 have been added, and the arguments with respect to the independent claims are persuasive.  Applicant's amended claim limitations of querying the database to locate an affiliate URL that matches to the geographic region of the second processor to cause the web browser on the second processor to display a webpage in response, and enabling analytics and conversion tracking matching the affiliate URL, integrate the judicial exception into a practical application.
The rejection of the claims under 35 USC §101 has been withdrawn.

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of independent claims 20, 28, and 34, under 35 USC § 103 as being unpatentable over Snow (2002/0147790) in view of Sidi (2010/0036970), the cited combination of Snow and Sidi fails to teach or suggest “in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, cause the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request, the requested affiliate URL enabling analytics or conversion tracking,” as now recited in the claim. Snow does not teach or suggest that “determination of the geographic location of the user” includes determining whether the user “is present in the geographic region,” as recited in the claim. Snow also does not teach or suggest that the “the geographic location of the user” includes “the affiliate network including the requested affiliate URL.” Furthermore, Sidi fails to remedy the deficiencies of Snow.
Applicant’s amendments have been entered and the argument is persuasive. The 35 USC 103 rejections of claims 20-39 have been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bethany Love (USPTO Registration No. 70070) conducted on Feb. 11, 2022.
The application has been amended as follows: 
Claim 20. (Currently Amended) A system for dynamic management of advertiser affiliate links for online marketing, the system comprising:
a first processor;
a database including a plurality of affiliate networks associated with a plurality of geographic regions for an affiliate; and
a server operating on the first processor and in network communication with the database and a web browser on a second processor, the server maintaining relationships with the plurality of affiliate networks, the server configured to:
accept a request for an affiliate URL from the web browser that includes an affiliate identifier associated with the affiliate and associated metadata, wherein the request is associated with a product of the affiliate;
determine a geographic region of the second processor based on the associated metadata;
in response to the determination, query the database to locate an affiliate network, of the plurality of affiliate networks, that includes the requested affiliate URL;
in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, cause the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request, the requested affiliate URL enabling analytics or conversion tracking; and 
in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region, redirecting the request for the affiliate URL by: 
querying the database to locate an affiliate URL that matches to the geographic region of the second processor; and 
upon locating the matching affiliate URL in the database, causing the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request, the matching affiliate URL enabling analytics or conversion tracking,
wherein the server is further configured to:
identify and cause the web browser on the second processor to display information for a product comparable to a product available on the affiliate network present over the geographic region of the second processor;
determine a location of the comparable product based on at least one of (i) an IP address of the second processor and (ii) a product image that is selected as a function of the product available on the affiliate network present over the geographic region of the second processor; and
search for a same product in the affiliate network present in the geographic region of the second processor as a function of an SKU of the product.
Claim 21. (Canceled)



Claim 23. (Previously Presented) The system of claim 20, wherein the server is further configured to: 
upon determining the matching affiliate URL is unavailable in the database, cause the web browser on the second processor to display the webpage associated with the requested affiliate URL.

Claim 24. (Canceled)

Claim 25. (Previously Presented) The system of claim 20, wherein the request includes data identifying a non-product webpage associated with the affiliate, and wherein the server is further configured to search for a same non-product webpage in the affiliate network present in the geographic region of the second processor as a function of the data included in the request.

Claim 26. (Currently Amended) The system of claim 20, .

Claim 27. (Previously Presented) The system of claim 20, wherein the affiliate URL is posted by a publisher, and wherein the request for the affiliate URL is submitted by a visitor clicking on the affiliate URL posted by the publisher.

Claim 28. (Currently Amended) A computer-implemented method for dynamic management of advertiser affiliate links for online marketing, the method comprising:
accepting, by a server operating on a first processor a request for an affiliate URL from a web browser on a second processor, the request including an affiliate identifier associated with an affiliate and associated metadata, the server maintaining relationships with a plurality of affiliate networks, wherein the request is associated with a product of the affiliate;
determining, by the server, a geographic region of the second processor based on the associated metadata;
in response to determining the geographic region, querying, by the server, a database to locate an affiliate network, of the plurality of affiliate networks, that includes the requested affiliate URL;
in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, causing, by the server, the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request, the requested affiliate URL enabling analytics or conversion tracking; and 
in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region, redirecting the request for the affiliate URL by: 
querying, by the server, the database to locate an affiliate URL that matches to the geographic region of the second processor; and 
upon locating the matching affiliate URL in the database, causing, by the server, the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request, the matching affiliate URL enabling analytics or conversion tracking;
further comprising:
identifying, by the server, information for a product comparable to a product available on the affiliate network present over the geographic region of the second processor, and causing, by the server, the web browser on the second processor to display the information;
determining, by the server, a location of the comparable product based on at least one of (i) an IP address of the second processor and (ii) a product image that is selected as a function of the product available on the affiliate network present over the geographic region of the second processor; and
searching, by the server, for a same product in the affiliate network present in the geographic region of the second processor as a function of an SKU of the product.

Claim 29. (Canceled)

Claim 30. (Canceled)

Claim 31. (Canceled)

Claim 32. (Previously Presented) The method of claim 28, wherein the request includes data identifying a non-product webpage associated with the affiliate, and wherein the method further comprises searching, by the server, for a same non-product webpage in the affiliate network present in the geographic region of the second processor as a function of the data included in the request.

Claim 33. (Currently Amended) The method of claim 28, .

A non-transitory computer-readable medium storing computer-executable instructions which, when executed by a first processor of a server, cause the first processor to perform operations comprising:
accepting, by the server a request for an affiliate URL from a web browser on a second processor, the request including an affiliate identifier associated with an affiliate and associated metadata, the server maintaining relationships with a plurality of affiliate networks, wherein the request is associated with a product of the affiliate;
determining, by the server, a geographic region of the second processor based on the associated metadata;
in response to determining the geographic region, querying, by the server, a database to locate an affiliate network, of the plurality of affiliate networks, that includes the requested affiliate URL;
in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, causing, by the server, the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request, the requested affiliate URL enabling analytics or conversion tracking; and 
in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region, redirecting the request for the affiliate URL by: 
querying, by the server, the database to locate an affiliate URL that matches to the geographic region of the second processor; and 
upon locating the matching affiliate URL in the database, causing, by the server, the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request, the matching affiliate URL enabling analytics or conversion tracking;
further comprising:
identifying, by the server, information for a product comparable to a product available on the affiliate network present over the geographic region of the second processor, and causing, by the server, the web browser on the second processor to display the information;
determining, by the server, a location of the comparable product based on at least one of (i) an IP address of the second processor and (ii) a product image that is selected as a function of the product available on the affiliate network present over the geographic region of the second processor; and
searching, by the server, for a same product in the affiliate network present in the geographic region of the second processor as a function of an SKU of the product.

Claim 35. (Canceled)

Claim 36. (Canceled)

Claim 37. (Canceled)

Claim 38. (Previously Presented) The computer-readable medium of claim 34, wherein the request includes data identifying a non-product webpage associated with the affiliate, and wherein the operations further comprise searching, by the server, for a same nonproduct webpage in the affiliate network present in the geographic region of the second processor as a function of the data included in the request.

Claim 39. (Currently Amended) The computer-readable medium of claim 34, .

Allowable Subject Matter
Claims 20, 23, 25-28, 32-34, and 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC 101
In reference to independent claims 20, 28, and 34 the claims are directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility. Further, under Step 2A of the analysis, the claims recite steps for accepting a request for an affiliate URL from a web browser on a second processor, determining a geographic region of the second processor based on the associated metadata, querying a database to locate an affiliate network that includes the requested affiliate URL, returning a webpage associated with the requested affiliate URL if the affiliate URL is present in the geographic region, and returning a webpage associated with a matching affiliate URL if the affiliate URL is not present in the geographic region, which are marketing activities and thus are grouped as a method of organizing human activity. The method of organizing human activity can be described as tailoring content to a user based on location.
However, the claims recite additional elements that integrate the judicial exception into a practical application. For instance, in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, causing the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request, the requested affiliate URL enabling analytics or conversion tracking; and in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region, 

35 USC 102/103
In reference to independent claims 20, 28, and 34, the Office is unaware of any references that teach, individually or without an unreasonable combination of references, the limiting steps found in the claims of:
in response to determining that the affiliate network including the requested affiliate URL is present in the geographic region, cause the web browser on the second processor to display a webpage associated with the requested affiliate URL in response to the request, the requested affiliate URL enabling analytics or conversion tracking; and
in response to determining that the affiliate network including the requested affiliate URL is not present in the geographic region, redirecting the request for the affiliate URL by:
querying the database to locate an affiliate URL that matches to the geographic region of the second processor; and
upon locating the matching affiliate URL in the database, causing the web browser on the second processor to display a webpage associated with the matching affiliate URL in response to the request, the matching affiliate URL enabling analytics or conversion tracking,
 wherein the server is further configured to:
identify and cause the web browser on the second processor to display information for a product comparable to a product available on the affiliate network present over the geographic region of the second processor;
determine a location of the comparable product based on at least one of (i) an IP address of the second processor and (ii) a product image that is selected as a function of the product available on the affiliate network present over the geographic region of the second processor; and
search for a same product in the affiliate network present in the geographic region of the second processor as a function of an SKU of the product.

These uniquely distinct features render the claims allowable.  Dependent claims 23, 25-27, 32, 33, and 38-39 are also allowable based on a rationale similar to the independent claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682